DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,197,322 (the Iyer patent hereafter). 
RE claim 1, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 1 of the instant application merely
broadens claim 1 of the Iyer patent by eliminating elements and their functions as
set forth below:
Instant Application
Iyer
An apparatus, comprising: 
A physical layer device for a network node, the physical layer device comprising:
a buffer for a network node, the buffer to receive a transmit packet; 
a buffer configured to receive a transmit packet provided by a media access control sublayer for transmission at a shared communication medium of a wired local area network, the physical layer device configured to implement a physical level collision avoidance (PLCA) sublayer; 
and a control circuitry for the network node, the control circuitry to: detect at least one event including at least one of: an amount of data stored by the buffer being at least a threshold amount, 
and control circuitry configured to: detect at least one event including at least one of: an amount of data stored by the buffer being at least a threshold amount, 
or the received transmit packet being a precision time protocol (PTP) packet incurring variable delay; 
or the received transmit packet being a precision time protocol (PTP) packet incurring variable delay; 
and emulate a collision at the network node by asserting a collision signal in response to the at least one detected event.
and emulate a collision at the network node by asserting a collision signal to the media access control sublayer in response to the at least one detected event.


As set forth in the table above, claim 1 of the instant application merely broadens
claim 1 of the Iyer patent by eliminating or broadening the bolded and italicized
limitations. The remaining differences are merely grammatical in nature or terms broader than that used by the Iyer patent.
	RE claim 2, the Iyer patent claims the apparatus of claim 1 as set forth above. Note that the Iyer patent further claims wherein the control circuitry is to pad the PTP packet so as to include at least 64 bytes responsive to a detection that the received transmit packet is the PTP packet received outside of a transmit opportunity of the network node (Claim 2).
	RE claim 3, the Iyer patent claims the apparatus of claim 1 as set forth above. Note that the Iyer patent further claims wherein the control circuitry is to pad the PTP packet to include a pattern to cause an error responsive to a detection that the received transmit packet is the PTP packet received outside of a transmit opportunity of the network node (Claim 3).
	RE claim 4, the Iyer patent claims the apparatus of claim 1 as set forth above. Note that the Iyer patent further claims wherein the pattern includes 010101 (Claim 4).
	RE claim 5, the Iyer patent claims the apparatus of claim 1 as set forth above. Note that the Iyer patent further claims wherein the control circuitry is to add an error delimiter to the PTP packet responsive to a detection that the received transmit is the PTP packet received outside of a transmit opportunity of the network node (Claim 5).
	RE claim 6, the Iyer patent claims the apparatus of claim 1 as set forth above. Note that the Iyer patent further claims wherein responsive to a detection that the received transmit packet is the PTP packet received outside of a transmit opportunity of the network node, the control circuitry is to: pad the PTP packet with a pattern such that the PTP packet includes at least 64 bytes of payload and the pattern causes an error; and add an end-of-stream delimiter to the PTP packet (Claim 6).
	RE claim 7, the Iyer patent claims the apparatus of claim 1 as set forth above. Note that the Iyer patent further claims wherein the control circuitry is to detect a fixed delay incurred by the PTP packet responsive to a transmit enable signal assertion within a transmit opportunity of the network node or responsive to a deassertion of a carrier sense signal after an emulated collision (Claim 7).
RE claim 8, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 1 of the instant application merely
broadens claim 1 of the Iyer patent by eliminating elements and their functions as
set forth below:
Instant Application
Iyer
An apparatus, comprising:
A physical layer device for a network node, the physical layer device comprising: 
a buffer for a network node, the buffer to store a transmit packet to be transmitted by the network node; 
a buffer configured to store a transmit packet for transmission at a shared transmission medium of a wired local area network, the physical layer device configured to implement a physical level collision avoidance (PLCA) sublayer; 
and a control circuitry for the network node, the control circuitry to: determine that an amount of data stored in the buffer is at least a threshold amount; 
and control circuitry configured to: determine that an amount of data stored in the buffer is at least a threshold amount; 
and emulate a collision by asserting a collision signal in response to the amount of data being at least the threshold amount.
and emulate a collision by asserting a collision signal in response to the amount of data being at least the threshold amount.


As set forth in the table above, claim 8 of the instant application merely broadens
claim 8 of the Iyer patent by eliminating or broadening the bolded and italicized
limitations. The remaining differences are merely grammatical in nature or terms broader than that used by the Iyer patent.
	RE claim 9, the Iyer patent claims the apparatus of claim 8 as set forth above. Note that the Iyer patent further claims wherein the threshold amount programmable to be a maximum of 49.5 bytes (Claim 9).
	RE claim 10, the Iyer patent claims the apparatus of claim 8 as set forth above. Note that the Iyer patent further claims wherein the network node is part of a wired local area network including more than eight (8) network nodes (Claim 10).
	RE claim 11, the Iyer patent claims the apparatus of claim 8 as set forth above. Note that the Iyer patent further claims wherein the control circuitry is to emulate the collision on a media independent interface (MII) (Claim 11).
RE claim 12, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 12 of the instant application merely
broadens claim 12 of the Iyer patent by eliminating elements and their functions as
set forth below:
Instant Application
Iyer
An apparatus, comprising: 
A physical layer device for a network node, the physical layer device comprising: 
a buffer for a network node, the buffer to store a transmit packet to be transmitted by the network node; 
a buffer configured to store a transmit packet received from a media access control sublayer for transmission at a shared transmission medium of a wired local area network, the wired local area network including a physical level collision avoidance (PLCA) sublayer; 
and a control circuitry for the network node, the control circuitry to: identify the stored transmit packet as a precision time protocol (PTP) packet; 
and control circuitry configured to: identify the stored transmit packet as a precision time protocol (PTP) packet; 
and emulate a collision at the network node by asserting a collision signal to a media access control sublayer in response to the stored transmit packet being identified as the PTP packet and the PTP packet incurring variable delay.
and emulate a collision at the network node by asserting a collision signal to the media access control sublayer in response to the stored transmit packet being identified as the PTP packet and the identified PTP packet incurring variable delay.


As set forth in the table above, claim 12 of the instant application merely broadens claim 12 of the Iyer patent by eliminating or broadening the bolded and italicized limitations. The remaining differences are merely grammatical in nature or terms broader than that used by the Iyer patent.
RE claim 13, the Iyer patent claims the apparatus of claim 12 as set forth above. Note that the Iyer patent further claims wherein the control circuitry is to emulate a collision by asserting the collision signal to the media access control sublayer in response to an amount of data stored by the buffer exceeding a predetermined threshold level (Claim 13).
RE claim 14, the Iyer patent claims the apparatus of claim 12 as set forth above. Note that the Iyer patent further claims wherein the control circuitry is to at least one of: pad the PTP packet with a pattern such that the padded PTP packet includes at least 64 bytes and the pattern causes an error; or add an end-of-stream delimiter to the PTP packet (Claim 14).
RE claim 15, the Iyer patent claims the apparatus of claim 12 as set forth above. Note that the Iyer patent further claims wherein the control circuitry is to emulate the collision on a media independent interface (MII) or a reduced media independent interface (RMII) (Claim 15).

RE claim 16, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 16 of the instant application merely
broadens claim 16 of the Iyer patent by eliminating elements and their functions as
set forth below:
Instant Application
Iyer
A system, comprising: a network node including a physical layer (PHY), the PHY to: 
A wired local area network, comprising: a node including a physical layer (PHY), the PHY including a physical level collision avoidance (PLCA) sublayer, the PHY configured to: 
detect at least one event including at least one of an amount of data stored in a buffer of the network node being at least a threshold amount 
detect at least one event including at least one of an amount of data stored in a first-in-first-out (FIFO) buffer of the node being at least a threshold amount 
and a received packet being a precision time protocol (PTP) packet incurring variable delay;
and a received packet being a precision time protocol (PTP) packet incurring variable delay; 
and emulate a collision at the network node in response to the at least one detected event
and emulate a collision at the node in response to the at least one detected event


As set forth in the table above, claim 16 of the instant application merely broadens claim 16 of the Iyer patent by eliminating or broadening the bolded and italicized limitations. The remaining differences are merely grammatical in nature or terms broader than that used by the Iyer patent.
RE claim 17, the Iyer patent claims the system of claim 16 as set forth above. Note that the Iyer patent further claims the PHY further configured to: pad the PTP packet with a pattern such that the padded PTP packet includes at least 64 bytes and the pattern causes a cyclic redundancy check (CRC) error; and add an end-of-stream delimiter to the PTP packet (Claim 17).
RE claim 18, the Iyer patent claims the system of claim 16 as set forth above. Note that the Iyer patent further claims wherein the received packet is received from a media access control sublayer of the node (Claim 18).
RE claim 19, the Iyer patent claims the system of claim 16 as set forth above. Note that the Iyer patent further claims wherein the threshold amount is programmable to be less than or equal to one of 49.5 bytes or 64 bytes (Claim 19).
RE claim 20, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 20 of the instant application merely
broadens claim 20 of the Iyer patent by eliminating elements and their functions as
set forth below:
Instant Application
Iyer
An apparatus, comprising: 
A vehicle including a wired local area network including a physical level collision avoidance (PLCA) sublayer, the wired local area network comprising: 
a number of network nodes for a vehicle, at least one network node of the number of network nodes to: 
a number of nodes, at least one node of the number of nodes configured to: 
detect at least one event, the at least one event including at least one of: an amount of data stored in a buffer of the at least one network node being at least a threshold amount; 
detect at least one event, the at least one event including at least one of: an amount of data stored in a first-in-first-out (FIFO) buffer of the node being at least a threshold amount; 
and a transmit packet received at the network node from a link layer of the network node being a precision time protocol (PTP) packet and incurring variable delay; 
and a transmit packet received at the node from a link layer of the node being a precision time protocol (PTP) packet and incurring variable delay; 
and emulate a collision at the at least one network node in response to the at least one detected event.
and emulate a collision at the at least one node in response to the at least one detected event.

As set forth in the table above, claim 20 of the instant application merely broadens claim 20 of the Iyer patent by eliminating or broadening the bolded and italicized limitations. The remaining differences are merely grammatical in nature or terms broader than that used by the Iyer patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461